MEMORANDUM TO: Alberto H. Zapata, Esq. Senior Counsel Office of Insurance Products U. S. Securities and Exchange Commission FROM: Frank J. Julian, Esq. Assistant Vice President, Legal DATE: March 27, 2013 SUBJECT: Response to Comments for Post-Effective Amendment No. 2 for File No: 333-183048; and Post-Effective Amendment No. 6 for File No: 333-178774, to the Registration Statements on Form N-4; Jackson National Separate Account-I(“Registrant”) of Jackson National Life Insurance Company (“Jackson”); and Post-Effective Amendment No. 2 for File No. 333-183046; and Post-Effective Amendment No. 67 for File No. 333-70384, to the Registration Statements on Form N-4; JNLNY Separate Account I (“Registrant”) of Jackson National Life Insurance Company of New York (“Jackson of New York”) This memorandum is in response to the comments you provided via telephone on March 25, 2013, for the above referenced filings. In the interest of convenience for the staff of the Securities and Exchange Commission (the "Commission" and the "Commission Staff", as appropriate), this memorandum provides our understanding of each of the specific oral comments, followed respectively by narrative responses (in bold). The page numbers identified in the comments correspond to the marked version of the courtesy copy of the prospectus provided to the Staff under File No. 333-183048. A copy of the excerpted pages from the prospectus filed under File No. 333-183048, marked to show the changes discussed below, is attached and will be provided electronically and in hard copy. Post-effective amendments to the above referenced registration statements will subsequently be filed in response to the comments. 1.General Comments Please clarify supplementally whether there are any types of guarantees or support agreements with third parties to support any of the company’s guarantees under the contracts or whether the company will be primarily responsible for paying out on any guarantees associated with the contracts. Response: Jackson or Jackson of New York, as applicable, will be solely responsible for paying out any guarantees associated with the variable annuity contract from its General Account assets, which may include payments received under standard reinsurance agreements.There are no guarantee or support agreements with third parties to support any of Jackson’s or Jackson of New York’s guarantees under the contract. 2.New Registration Statement One of the current prospectuses for JNLNY (File No. 333-70384) is complex and contains many options that are no longer offered to new contract owners. Please consider filing a new registration statement for this account. Response: The prospectus for JNLNY (File No. 333-70384) is not offered to new customers. It covers contracts offered for sale prior to September 10, 2012. In connection with certain changes to the contracts, including changes to the mortality and expense risk charge, which were effective September 10, 2012, a new registration statement (File No. 333-183046) was filed for contracts offered for sale on and after September 10, 2012. The respective dates that apply to the Prospectuses are reflected at the top of the cover page in each Prospectus. Please note, the changes to the Guaranteed Minimum Withdrawal Benefits contained in the current filing are included in the Prospectus under File No. 333-70384 since these benefits are available to be elected after the issue date by existing owners that meet specified requirements. 3.Cover Page Please confirm supplementally that the contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifier. Response:The contract name is and will continue to be the same as the class identifier found on EDGAR that is associated with the contract. 4.Right to Refuse Premium In the middle paragraph of the cover page, you state that “We also reserve the right to refuse any Premium payment.” This disclosure is not clear. Please provide further elaboration in the prospectus concerning the circumstances that would lead to such a refusal. Response: The following changes will be made to existing disclosure: 1) the referenced sentence in the middle paragraph of the cover page will be revised as follows: "We also reserve the right to refuse any or all initial and subsequent Premium payments.”, and 2) the definition of “Premium(s)” appearing in the “GLOSSARY” on page 2, will be revised by adding the following two sentences to the end thereof: “The maximum aggregate Premiums you may make without prior approval is $1 million. This maximum amount is subject to further limitations at any time on both initial and subsequent Premium payments.” Please, also see Page 62, for example, where we first disclose that with the first GMWBdescribed, we explicitly reserve the right to refuse any “subsequent Premium payments.”This reservation is repeated in the disclosure relating to each GMWB. 5.Investment Divisions (p. 17) On page 17, the registrant highlights 17 funds that are each a Fund of Funds and notes that these funds may have higher expenses than direct investments in the underlying funds. However, the remainder of the funds of the JNL Series Trust and the JNL Variable Fund LLC listed on the following pages are not categorized. Please provide further disclosure preceding the list of individual funds on pages 18-31 that describes what types of fund structures are included in the list (i.e. master feeder funds) and provide a brief description of the types of funds in the list. Response:The referenced disclosure on page 17 will be revised by adding the following new paragraph immediately following the list of 17 funds: In addition to the Fund of Funds structure, certain of the Funds operate as feeder fundsthat invest in master funds. These Funds are identified in the following descriptions by thedesignation (“Feeder Fund”) following the name of the Fund. For more informationabout a Feeder Fund, you should read the prospectus for the JNL Series Trust. 6.Contract Enhancement Recapture Charge Please confirm to the staff that the registrant has obtained exemptive relief under Section 6(c), Section 2(a)(32), 22(c), and 27(i)(2)(A) of the Investment Company Act of 1940 and Rule 22(c)(1) thereunder to offer and recapture a credit enhancement of up to 8%. If the registrant has not obtained that relief, please disclose in the prospectus that the amount credited prior to the registrant obtaining such relief will not be recaptured. Response: The highest contract enhancement available under the products described in the Combination Prospectus (File No. 333-183048) is 8%, which is available under the Rewards Contract. The recapture charge schedule applicable to an 8% contract enhancement, as disclosed on page 37 of the Combination Prospectus, is as follows: “Contract Enhancement Recapture Charge for Rewards (as a percentage of Premium payments) Completed Years Since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7-8 8-9 9+ Recapture Charge 6% 5.50% 4.50% 4% 3.50% 3% 2% 1% 0.50% 0” As described in the prospectus, the above recapture charge percentages “apply in all circumstances, whether the Contract Enhancement is 6% at the time of the Premium payment, or includes the additional 2%. Therefore, the recapture charge percentage is not higher for Premium payments that receive the 8% Contract Enhancement than those that receive the 6% Contract Enhancement”. The Order granting the requested exemptions for these recaptures was issued on September 22, 2009 (812-13584). 7.Maximum Premium (pg. 48) On page 48, the registrant discloses that “The maximum aggregate premiums you may make without prior approval is $1 million. The payment of subsequent Premiums relative to market conditions at the time they are made may or may not contribute to the various benefits under your Contract, including the enhanced death benefits or any GMWB.” Please clarify the meaning of this quoted language. Also, there is potential inconsistency between the $1 million limitation on premiums without prior approval and the right to refuse any premium payment. Please clarify the relationship between the right to refuse any premium payment and the $1 million limitation. Response: Please see Response to item 4. In addition, the referenced disclosure on page 48 will be revised as follows: The payment of subsequent Premiums, relative to depending on market conditions at the time they are made, may or may not contribute to the various benefits under your Contract, including the enhanced death benefits or any GMWB. Our right to restrict Premiums to a lesser maximum amount may also affect the benefits under your Contract. 8.SAI Please confirm to the staff that no substantive changes have been made to the SAI as a result of the changes in these post-effective amendments. Response: Registrant confirms that no substantive changes have been made to the SAI as a result of the changes in these post-effective amendments. 9.Financial Statements, Exhibits, and Other Information Please provide any financial statements, exhibits, consents, and other required disclosure not included in this post-effective amendment. Response: Any financial statements, exhibits and other required disclosure not included in the current post-effective amendment will be filed in a subsequent post-effective amendment prior to the effective date of this amendment. 10.Tandy Representations We urge all persons who are responsible for the accuracy and adequacy of the disclosure in the filing reviewed by the staff to be certain that they have provided all information investors require for an informed decision.Since the registrant is in possession of all facts relating to the registrant’s disclosure, it is responsible for the accuracy and adequacy of the disclosures they have made. Notwithstanding our comments, in the event the registrant requests acceleration of the effective date of the pending registration statement, it should furnish a letter, at the time of such request, acknowledging that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the registrant may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, please be advised that the Division of Enforcement has access to all information you provide to the staff of the Division of Investment Management in connection with our review of your filing or in response to our comments on your filing. We will consider a written request for acceleration of the effective date of the registration statement as a confirmation of the fact that those requesting acceleration are aware of their respective responsibilities. Response:Registrants will provide the so-called Tandy Representations. Please contact me at (517) 367- 3872 if you have any questions or require additional information. THE INFORMATION IN THE PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PERSPECTIVE II® FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY (Contracts offered for sale on and after September 10, 2012) Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I The date of this prospectus is April 29, 2013.This prospectus states the information about the separate account, the Contract, and Jackson National Life Insurance Company (“Jackson®”) you should know before investing.This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefully read this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect additional non-material state variations or other non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the separate account can be found in the statement of additional information (“SAI”) dated April 29, 2013 that is available upon request without charge.To obtain a copy, contact us at our: Annuity Service Center P.O. Box 30314 Lansing, Michigan 48909-7814 1-800-873-5654 www.jackson.com This prospectus also describes a variety of optional features, not all of which may be available at the time you are interested in purchasing a Contract, as we reserve the right to prospectively restrict availability of the optional features.The Contract is available through other Broker Dealers with optional surrender charge schedules and optional features not available under this version.Broker-dealers selling the Contracts may limit the availability of an optional feature.Ask your representative about what optional features are or are not offered.If a particular optional feature that interests you is not offered, you may want to contact another broker-dealer to explore its availability.In addition, not all optional features may be available in combination with other optional features, as we also reserve the right to prospectively restrict the availability to elect certain features if certain other optional features have been elected.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any or all initial and subsequent Premium payment s .Some optional features, including certain living benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the feature and may cause the feature to prematurely terminate.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus that describe the availability and any restrictions on the optional features. Expenses for a Contract with a Contract Enhancement will be higher than those for a Contract without a Contract Enhancement, and in some cases the amount of a Contract Enhancement may be more than offset by those expenses. We offer other variable annuity products with different product features, benefits and charges.In some states, you may purchase the Contract through an automated electronic transmission/order ticket verification procedure.Ask your representative about availability and the details. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 150.The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency GLOSSARY Good Order – when our administrative requirements, including all information, documentation and instructions deemed necessary by us, in our sole discretion, are met in order to issue a Contract or execute any requested transaction pursuant to the terms of the Contract. Guaranteed Minimum Withdrawal Benefit (GMWB) Fixed Account – part of our General Account to and from which, if you elect a GMWB containing a Transfer of Assets provision (the Jackson Select Protector GMWB contains a Transfer of Assets provision), automatic transfers of your Contract Value may be required according to non-discretionary formulas.The Contract Value allocated to the GMWB Fixed Account will earn a stated rate of return over a specified period. GMWB Fixed Account Contract Value – the sum of the allocations to the Contract's GMWB Fixed Account. Income Date – the date on which you begin receiving annuity payments. Issue Date – the date your Contract is issued. Investment Division – one of multiple variable options of the Separate Account to allocate your Contract's value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. Jackson, JNL, we, our, or us – Jackson National Life Insurance Company.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Latest Income Date – the Contract Anniversary on or next following the date on which the Owner attains age 95 under a non-qualified contract, or such earlier date as required by the applicable qualified plan, law or regulation. Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint Owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Premium(s) – considerations paid into the Contract by or on behalf of the Owner. The maximum aggregate Premiums you may make without prior approval is $1 million. This maximum amount is subject to further limitations at any time on both initial and subsequent Premium payments. Remaining Premium – the total Premium paid reduced by withdrawals of Premium. Required Minimum Distributions (RMDs) – For certain qualified contracts, the amount defined under the Internal Revenue Code as the minimum distribution requirement as applied to your Contract only.This definition excludes any withdrawal necessary to satisfy the minimum distribution requirements of the Internal Revenue Code if the Contract is purchased with contributions from a nontaxable transfer after the death of the owner of a qualified contract.Different rules apply for the MarketGuard Stretch GMWB as described in the “MarketGuard Stretch GMWB” section. Separate Account – Jackson National Separate Account – I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. Separate Account Contract Value – the sum of the allocations between the Contract's Investment Divisions. 2 the GMWB Fixed Account.There is no Excess Interest Adjustment on transfers, withdrawals or deductions from the GMWB Fixed Account.Transfers to and from the GMWB Fixed Account are automatic according to non-discretionary formulas; you may not choose to transfer amounts to and from the GMWB Fixed Account.These automatic transfers will not count against the 15 free transfers in a Contract Year.You will receive a confirmation statement reflecting the automatic transfer of any Contract Value to and from the GMWB Fixed Account. For more detailed information regarding Jackson Select Protector GMWB, including the GMWB Fixed Account, please see “For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up and Transfer of Assets Endorsement (Jackson Select Protector GMWB)” beginning on page 70. THE SEPARATE ACCOUNT We established the Separate Account on June 14, 1993, pursuant to the provisions of Michigan law.The Separate Account is a separate account under state insurance law and a unit investment trust under federal securities law and is registered as an investment company with the SEC. The assets of the Separate Account legally belong to us and the obligations under the Contracts are our obligations.However, we are not allowed to use the Contract assets in the Separate Account to pay our liabilities arising out of any other business we may conduct.All of the income, gains and losses resulting from these assets (whether or not realized) are credited to or charged against the Contracts and not against any other Contracts we may issue. The Separate Account is divided into Investment Divisions.We do not guarantee the investment performance of the Separate Account or any of its Investment Divisions. INVESTMENT DIVISIONS Your Contract Value may be allocated to no more than 18 Investment Divisions, the Fixed Account and the GMWB Fixed Account at any one time.Each Investment Division purchases the shares of one underlying Fund (mutual fund portfolio) that has its own investment objective.The Investment Divisions are designed to offer the potential for a higher return than the Fixed Account Options and the GMWB Fixed Account.However, this is not guaranteed.It is possible for you to lose your Contract Value allocated to any of the Investment Divisions.If you allocate Contract Values to the Investment Divisions, the amounts you are able to accumulate in your Contract during the accumulation phase depend upon the performance of the Investment Divisions you select.The amount of the income payments you receive during the income phase also will depend, in part, on the performance of the Investment Divisions you choose for the income phase. The following Funds in which the Investment Divisions invest are each known as a Fund of Funds.Funds offered in a Fund of Funds structure may have higher expenses than direct investments in the underlying Funds.You should read the prospectus for the JNL Series Trust for more information. JNL/American Funds® Balanced Allocation JNL/American Funds Growth Allocation JNL Institutional Alt 20 JNL Institutional Alt 35 JNL Institutional Alt 50 JNL/Franklin Templeton Founding Strategy JNL/Mellon Capital Management 10 x 10 JNL/Mellon Capital Management Index 5 JNL/S&P 4 JNL/S&P Managed Conservative JNL/S&P Managed Moderate JNL/S&P Managed Moderate Growth JNL/S&P Managed Growth JNL/S&P Managed Aggressive Growth JNL Disciplined Moderate JNL Disciplined Moderate Growth JNL Disciplined Growth In addition to the Fund of Funds structure, certain of the Funds operate as feeder funds that invest in master funds. These Funds are identified in the following descriptions by the designation (“Feeder Fund”) following the name of the Fund. For more information about a Feeder Fund, you should read the prospectus for the JNL Series Trust. 17 at the standard rates of compensation.Unaffiliated broker-dealers are also compensated at the standard rates of compensation.The compensation consists of commissions, trail commissions and other compensation or promotional incentives as described above and in the prospectus or statement of additional information for the Other Contracts. All of the compensation described here, and other compensation or benefits provided by Jackson or our affiliates, may be greater or less than the total compensation on similar or other products.The amount and/or structure of the compensation can possibly create a potential conflict of interest as it may influence your registered representative, broker-dealer or selling institution to present this Contract over other investment alternatives.The variations in compensation, however, may also reflect differences in sales effort or ongoing customer services expected of the registered representative or the broker-dealer.You may ask your registered representative about any variations and how he or she and his or her broker-dealer are compensated for selling the Contract. PURCHASES Minimum Initial Premium: ● $5,000 under most circumstances ● $2,000 for a qualified plan Contract Minimum Additional Premiums: ● $500 for a qualified or non-qualified plan ● $50 for an automatic payment plan ● You can pay additional Premiums at any time during the accumulation phase unless a specific optional benefit or feature provides limitations. These minimums apply to purchases, but do not preclude subsequent partial withdrawals that would reduce Contract Values below the minimum initial purchase amounts, as long as the amount left in the account is sufficient to pay the withdrawal charge.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any Premium payment.There is a $100 minimum balance requirement for each Investment Division and Fixed Account.We reserve the right to restrict availability or impose restrictions on the Fixed Account and the GMWB Fixed Account. Maximum Premiums: ● The maximum aggregate Premiums you may make without our prior approval is $1million. The payment of subsequent Premiums , depending on market conditions at the time they are made , may or may not contribute to the various benefits under your Contract, including the enhanced death benefits or any GMWB. Our right to restrict Premiums to a lesser maximum amount may also affect the benefits under your Contract. Allocations of Premium.You may allocate your Premiums to one or more of the Investment Divisions and Fixed Account.Each allocation must be a whole percentage between 0% and 100%.The minimum amount you may allocate to the Investment Division or a Fixed Account is $100.We will allocate any additional Premiums you pay in the same way unless you instruct us otherwise. Although more than 18 Investment Divisions, the Fixed Account and the GMWB Fixed Account are available under your Contract, you may not allocate your Contract Values among more than 18 at any one time.Additionally, you may not choose to allocate your Premiums to the GMWB Fixed Account; however, Contract Value may be automatically allocated to the GMWB Fixed Account according to non-discretionary formulas if you have purchased the optional Jackson Select Protector GMWB.For more detailed information regarding Jackson Select Protector GMWB, please see “For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up and Transfer of Assets Endorsement” beginning on page 70. We will issue your Contract and allocate your first Premium within two Business Days (days when the New York Stock Exchange is open) after we receive your first Premium and all information that we require for the purchase of a Contract.If we do not receive all of the information that we require, we will contact you to get the necessary information.If for some reason we are unable to complete this process within five Business Days, we will return your money. Each Business Day ends when the New York Stock Exchange closes (usually 4:00 p.m. Eastern time). 48
